Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1, 3-14, 16-18, and 20 are allowed.  All rejections are withdrawn.  The amendments dated 2-4—22 are entered in full.  The proposal of the interview for allowable subject matter adding in dependent claim 2 into claim 1 and similar amendments was accepted by the client. 
Examiner’s Amendment
Claim 1 and the other independent claims are amended to correct a minor issue. 
Claim 1 (currently amended): A method of assessing road surface condition, the method comprising: 
determining a plurality of candidate locations for consideration with respect to inclusion within 
an optimized flight path for an aerial drone, 
wherein each of the candidate locations is forecast to 
have a dangerous road surface condition, 
wherein determining a plurality of candidate locations 
each forecast to have a dangerous road surface condition includes 
utilizing both 
model-forecast locations considered hazardous and 
data-mined locations considered hazardous, 
wherein the model forecast locations considered hazardous are 
obtained by 
a prediction model using 
both meteorological data and 
terrain data, 
wherein the data-mined locations considered hazardous are obtained by 
accessing one or more vehicle accident history databases 
each including meteorological data for each vehicle accident, and 
wherein determining a plurality of candidate locations each forecast to 
have [[a]] the dangerous road surface condition includes 
matching the meteorological data for each vehicle accident against 
the meteorological data used in the prediction model so that only 
vehicle accidents that occurred during meteorological conditions 
similar to those used in the prediction model 
are included among the data-mined locations 
considered hazardous; 
determining the optimized flight path for the aerial drone, 
wherein the optimized flight path comprises 
a sequence of sites each corresponding to one of the plurality of candidate locations; 
dispatching the aerial drone to a first site within the sequence of sites that comprise the optimized flight path; 
assessing, using a sensor onboard the aerial drone, 
a road surface condition 
at the first site”. 

14. (Currently amended) A system for assessing road surface condition, the system comprising: one or more processors, one or more computer readable storage devices, and program instructions stored on at least one of the one or more computer readable storage devices for execution by at least one of the one or more processors, the program instructions executable to: determine a plurality of candidate locations for consideration with respect to inclusion within an optimized flight path for an aerial drone, wherein each of the candidate locations is forecast to have a dangerous road surface condition, wherein the program instructions executable to determine the plurality of candidate locations utilize both model- forecast locations considered hazardous and data-mined locations considered hazardous, wherein the model-forecast locations considered hazardous are obtained by a prediction model using both meteorological data and terrain data, wherein the data-mined locations considered hazardous are obtained by accessing one or more vehicle accident history databases each including meteorological data for each vehicle accident, and wherein determining a plurality of candidate locations each forecast to have [[a]] the dangerous road surface condition includes matching the meteorological data for each vehicle accident against the meteorological data used in the prediction model so that only vehicle accidents that occurred during meteorological conditions similar to those used in the prediction model are included among the data-mined locations considered hazardous; determine the optimized flight path for the aerial drone, wherein the optimized flight path comprises a sequence of sites each corresponding to one of the plurality of candidate locations; dispatch the aerial drone to a first site within the sequence of sites that comprise the optimized flight path; assess, using a sensor onboard the aerial drone, a road surface condition at the first site.


18. (Currently amended) A computer program product for assessing road surface condition, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by one or more processors, to perform a method comprising: determining a plurality of candidate locations for consideration with respect to inclusion within an optimized flight path for an aerial drone, wherein each of the candidate locations is forecast to have a dangerous road surface condition, wherein determining a plurality of candidate locations each forecast to have 
[[a]] the dangerous road surface condition includes utilizing both model-forecast locations considered hazardous and data-mined locations considered hazardous, wherein the model-forecast locations considered hazardous are obtained by a prediction model using both meteorological data and terrain data, wherein the data-mined locations considered hazardous are obtained by accessing one or more vehicle accident history databases each including meteorological data for each vehicle accident, and wherein determining a plurality of candidate 
locations each forecast to have a dangerous road surface condition includes matching the meteorological data 
for each vehicle accident against the meteorological data used in the prediction model 
so that only vehicle accidents that occurred during meteorological conditions similar to those used in 
the prediction model are included among the data-mined locations considered hazardous; 
determining the optimized flight path for the aerial drone, 
wherein the optimized flight path comprises a sequence of sites each corresponding to one of the plurality of candidate locations; 
dispatching the aerial drone to a first site within the sequence of sites that comprise the optimized flight path; 
assessing, using a sensor onboard the aerial drone, a road surface condition at the first site.
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 14 and 18.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  method of assessing road surface condition, the method comprising: 
determining a plurality of candidate locations for consideration with respect to inclusion within 
an optimized flight path for an aerial drone, 
wherein each of the candidate locations is forecast to 
have a dangerous road surface condition, 
wherein determining a plurality of candidate locations 
each forecast to have a dangerous road surface condition includes 
utilizing both 
model-forecast locations considered hazardous and 
data-mined locations considered hazardous, 
wherein the model forecast locations considered hazardous are 
obtained by 
a prediction model using 
both meteorological data and 
terrain data, 
wherein the data-mined locations considered hazardous are obtained by 
accessing one or more vehicle accident history databases 
each including meteorological data for each vehicle accident, and 
wherein determining a plurality of candidate locations each forecast to 
have [[a]] the dangerous road surface condition includes 
matching the meteorological data for each vehicle accident against 
the meteorological data used in the prediction model so that only 
vehicle accidents that occurred during meteorological conditions 
similar to those used in the prediction model 
are included among the data-mined locations 
considered hazardous; 
determining the optimized flight path for the aerial drone, 
wherein the optimized flight path comprises 
a sequence of sites each corresponding to one of the plurality of candidate locations; 
dispatching the aerial drone to a first site within the sequence of sites that comprise the optimized flight path; 
assessing, using a sensor onboard the aerial drone, 
a road surface condition 
at the first site”. 

Moustafa discloses weather and traffic monitored by the drones to avoid certain areas.  
Weather and accidents can be provided to an input computer device.  A safety score is then provided. 
Moustafa is silent as to data mining as claimed.  Moustafa is silent as to have a dangerous road surface condition, 
wherein determining a plurality of candidate locations 
each forecast to have a dangerous road surface condition includes 
utilizing both 
model-forecast locations considered hazardous and 
data-mined locations considered hazardous, 
wherein the model forecast locations considered hazardous are 
obtained by 
a prediction model using 
both meteorological data and 
terrain data, 
wherein the data-mined locations considered hazardous are obtained by 
accessing one or more vehicle accident history databases 
each including meteorological data for each vehicle accident, and 
wherein determining a plurality of candidate locations each forecast to 
have [[a]] the dangerous road surface condition includes 
matching the meteorological data for each vehicle accident against 
the meteorological data used in the prediction model so that only 
vehicle accidents that occurred during meteorological conditions 
similar to those used in the prediction model 
are included among the data-mined locations 
considered hazardous; 
determining the optimized flight path for the aerial drone, 
wherein the optimized flight path comprises 
a sequence of sites each corresponding to one of the plurality of candidate locations; 
dispatching the aerial drone to a first site within the sequence of sites that comprise the optimized flight path; 
assessing, using a sensor onboard the aerial drone, 
a road surface condition 
at the first site”. 
Konrardy teaches a model that can forecast hazardous locations using both rain and terrain data for a prediction.  
Konrardy is silent as to have a dangerous road surface condition, 
wherein determining a plurality of candidate locations 
each forecast to have a dangerous road surface condition includes 
utilizing both 
model-forecast locations considered hazardous and 
data-mined locations considered hazardous, 
wherein the model forecast locations considered hazardous are 
obtained by 
a prediction model using 
both meteorological data and 
terrain data, 
wherein the data-mined locations considered hazardous are obtained by 
accessing one or more vehicle accident history databases 
each including meteorological data for each vehicle accident, and 
wherein determining a plurality of candidate locations each forecast to 
have [[a]] the dangerous road surface condition includes 
matching the meteorological data for each vehicle accident against 
the meteorological data used in the prediction model so that only 
vehicle accidents that occurred during meteorological conditions 
similar to those used in the prediction model 
are included among the data-mined locations 
considered hazardous; 
determining the optimized flight path for the aerial drone, 
wherein the optimized flight path comprises 
a sequence of sites each corresponding to one of the plurality of candidate locations; 
dispatching the aerial drone to a first site within the sequence of sites that comprise the optimized flight path; 
assessing, using a sensor onboard the aerial drone, 
a road surface condition 
at the first site”. 
Tatourian teaches forecasting and determining that dangerous road conditions exist.  It is silent as to have a dangerous road surface condition, 
wherein determining a plurality of candidate locations 
each forecast to have a dangerous road surface condition includes 
utilizing both 
model-forecast locations considered hazardous and 
data-mined locations considered hazardous, 
wherein the model forecast locations considered hazardous are 
obtained by 
a prediction model using 
both meteorological data and 
terrain data, 
wherein the data-mined locations considered hazardous are obtained by 
accessing one or more vehicle accident history databases 
each including meteorological data for each vehicle accident, and 
wherein determining a plurality of candidate locations each forecast to 
have [[a]] the dangerous road surface condition includes 
matching the meteorological data for each vehicle accident against 
the meteorological data used in the prediction model so that only 
vehicle accidents that occurred during meteorological conditions 
similar to those used in the prediction model 
are included among the data-mined locations 
considered hazardous; 
determining the optimized flight path for the aerial drone, 
wherein the optimized flight path comprises 
a sequence of sites each corresponding to one of the plurality of candidate locations; 
dispatching the aerial drone to a first site within the sequence of sites that comprise the optimized flight path; 
assessing, using a sensor onboard the aerial drone, 
a road surface condition 
at the first site”. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668